Citation Nr: 1101815	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  06-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1993 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2007, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  At the hearing, the Veteran 
submitted additional evidence and waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

In July 2008 and January 2010, the Board remanded the claim for a 
total disability rating for compensation based on individual 
unemployability for further development so VA could obtain 
information from the Veteran's employer.  As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On the claim for an extraschedular rating, VA records show that 
in April 2002 the Veteran had a cervical discectomy and fusion at 
C4-5 and C5-6.  In a rating decision in June 2003, the RO granted 
the Veteran a temporary total disability rating, covering the 
period from April 5, 2002, to September 30, 2002.

Evidence in the file indicates that the Veteran was on a medical 
leave of absence from September 2004 to October 2005. 

Pursuant to VAOPGCPREC 5-2005, the Veteran may be award a total 
disability rating based on "temporary" individual unemployability 
under 38 C.F.R. § 4.16(b).

The Veteran testified that he had unsuccessfully applied for 
disability from the Social Security Administration.  VA is 
obligated to obtain records of the Social Security 
Administrations if there is a reasonable possibility that the 
records could help substantiate the claim.

As the evidence of record is insufficient to determine whether 
the Veteran met the extraschedular criteria for a total 
disability rating, further evidentiary development is needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the records of the Social 
Security Administration.  If the records 
do not exist or further efforts to obtain 
the records would be futile, notify the 
Veteran in accordance with 38 C.F.R. § 
3.159(e).

2.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of treatment since October 2004 by 
Rodney R. Chandler, MD.

3.  Obtain VA records since October 2004.

4.  After the development is completed, 
adjudicated the claim under 38 C.F.R. § 
4.16(b) (extraschedular rating).  If the 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



